DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 10/15/2020 has been considered by the examiner.

Allowable Subject Matter
2. 	Claims 1–20 are allowed.
	The following is an examiner’s statement of reasons of allowance:
		The closest prior arts as cited (e.g., Zhao et al., U.S. Patent No. 9,194,811 B1; and Chen et al., U.S. Patent No. 8,223,327 B2) do not teach “wherein the collection optics comprises individual Fourier filters that are individually configurable for each field portion to minimize or eliminate speckle correlation between different illumination azimuthal angles, wherein the collection optics include an objective lens having a high numerical aperture, in combination with combining the two filed images to cancel noise” as recited in claim 1 and further do not teach the combination of limitations “wherein there are eight or more azimuth angles and two to four field portions that reach the sensors, wherein the collection optics comprises individual Fourier filters that are individually configurable for each field portion to minimize or eliminate speckle correlation between different illumination azimuthal angles, wherein the collection optics include an objective lens having a high numerical aperture” as recited in claim 18. Therefore claims 1 and 18 are allowed. All other claims depending on claims 1 and 18 are allowable at least by dependency on claims 1 and 18.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAV SETH whose telephone number is (571)272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        November 26, 2021